Citation Nr: 1435388	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  10-33 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for headaches.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder.

3.  Whether new and material evidence has been received to reopen a claim of service connection for a stomach disorder.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for a respiratory disorder.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law

WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from June 1961 to August 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009, July 2009, September 2009 and January 2012 rating decisions of the VA Regional Office (RO) in Nashville, Tennessee.  

The appellant testified at a hearing conducted before a Decision Review Officer  in June 2010.  A transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regrettably, a remand is necessary.  A review of the claims file shows that there is a temporary claims folder currently at the RO, which appears to include the substantive appeal for the petitions to reopen the previously denied claims of service connection for psychiatric and stomach disorders, as well as the issue of service connection for sinusitis.  Therefore, a remand is necessary to obtain the temporary folder.
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file the temporary claims folder located at the RO in Nashville, Tennessee.

2.  After obtaining the appropriate release of information forms where necessary, procure records of treatment that the appellant has recently received.  The Board is particularly interested in records of such treatment that the appellant may have received from H.M., M.D. and from any other providers identified by the appellant.  If any such records identified by the appellant are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the appellant and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



